Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 should read “air blowing [[units]] unit”.  Appropriate correction is required.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (CN 104786673 A) in view of Toya (US 2012/0062638 A1).
Regarding claim 1, Sasaki discloses a printing apparatus comprising: 
a liquid ejecting unit (12, pg. 6) configured to eject liquid to a medium (P1/P2, fig. 4, pg. 8); 
a medium supporting unit (platen 3, fig. 4, pg. 4) configured to support the medium on a support face (inherent in fig. 4); 
a medium width detector configured to detect a width of the medium supported at the supporting face (fig. 4, pgs. 3 and 6-8: width of the recording medium is detected and fans 7a-d are selectively activated according to the detected width in order to reduce waste); 
a plurality of air blowing ports provided along a width direction of the medium for blowing air toward the medium supporting unit (See "seventh mode." Fig. 4, pg. 3,6, 7-8: 7a-d fans. Width of the recording medium is detected and fans 7a-d are selectively activated according to the detected width in order to reduce waste. Fans 7a-d are for drying the printed ink.); 
an air blowing unit from which the air is blown (inherent in "seventh mode," Fig. 4, pg. 3,6, 7-8); 
a heating unit configured to heat the medium supporting unit (This does not appear to be explicitly taught in Sasaki.  However, this limitation would be obvious when Sasaki is modified by Toya.); and 
a controlling unit configured to control a blowing amount from each of the plurality of air blowing ports according to the width of the medium detected by the medium width 
Sasaki does not appear to explicitly disclose a heating unit configured to heat the medium supporting unit.
However, Sasaki, as modified by Toya, teaches a heating unit configured to heat the medium supporting unit (See Toya’s Fig.2, para 35: plurality of heaters 311 in platen 31 for drying printed ink. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasaki with the teachings of Toya, for the purpose of improving the drying process.
Regarding claim 3, Sasaki, as modified by Toya, further discloses the printing apparatus according to claim 1, 
wherein the air blowing unit includes a plurality of fans provided along the width direction of the medium (see Sasaki’s fig. 4), 
in a region between the plurality of fans and the plurality of air blowing ports, a partition is arranged between each fan next to each other (see Sasaki’s fig. 4), 
air from each fan is blown out from an air blowing port provided in a range partitioned by the partitions (inherent in Sasaki’s fig. 4 and pg. 3,6, 7-8), and 
the controlling unit controls the blowing amount from each of the air blowing ports by adjusting an output of each fan according to the width of the medium (see Sasaki’s fig. 4 and pg. 3,6, 7-8).
claim 5, Sasaki, as modified by Toya, further discloses the printing apparatus according to claim 1, wherein the heating unit includes a plurality of heaters provided along the width direction of the medium (see Toya’s fig. 2).
Regarding claim 6, Sasaki, as modified by Toya, further discloses the printing apparatus according to claim 1, wherein each of the air blowing ports has the same size (Although Sasaki’s does not appear to explicitly disclose this, Sasaki’s fig. 4 strongly suggests it since each air blowing unit in fig. 4 is the same size, which suggests that each blowing port would also have the same size for the purpose of simplified control.  Therefore, this limitation would have been obvious for the purpose of simplified control.).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (CN 104786673 A) in view of Toya (US 2012/0062638 A1) and further in view of Kawakami et al. (US 2009/0002412 A1).
Regarding claim 2, Sasaki as modified by Toya discloses all the limitations of parent claim 1.
Sasaki as modified by Toya does not appear to explicitly disclose the printing apparatus according to claim 1, wherein the medium supporting unit includes an alignment unit configured to align a side of the medium on one end side of the medium supporting unit in the width direction, and the controlling unit adjusts the blowing amount from each of the air blowing ports located at a position corresponding to the other end side of the medium, according to the width of the medium.
However, Sasaki, as modified by Toya, and further modified by Kawakami, discloses the printing apparatus according to claim 1, wherein the medium supporting unit includes an alignment unit configured to align a side of the medium on one end side 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sasaki, as modified by Toya, with the teachings of Kawakami, for the purpose of better paper alignment.

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Katagami (US 2018/0229512 A1)
Discloses a heated platen.  See Fig. 1 and para 77: 30 platen, heater 38. Heater 38 for drying printed ink.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 11, 2022